*1357ON REHEARING
PER CURIAM.
Upon consideration of appellant’s motion for rehearing, rehearing en banc, or certification, we deny rehearing but certify to the supreme court as a question of great public importance the following:
IS EVIDENCE OF AN ABNORMAL MENTAL CONDITION NOT CONSTITUTING LEGAL INSANITY ADMISSIBLE FOR THE PURPOSE OF PROVING EITHER THAT THE ACCUSED COULD NOT OR DID NOT ENTERTAIN THE SPECIFIC INTENT OR STATE OF MIND ESSENTIAL TO PROOF OF THE OFFENSE, IN ORDER TO DETERMINE WHETHER THE CRIME CHARGED, OR A LESSER DEGREE THEREOF, WAS IN FACT COMMITTED?
WIGGINTON and BARFIELD, JJ., concur.
ERVIN, J., concurs and dissents, with written opinion.